Citation Nr: 0814688	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  01-09 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from July 1954 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board previously remanded this case in June 2003 and 
April 2004.

A decision by the Board in January 2006 denied the veteran's 
claim.  He thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in December 2007 issued a memorandum decision vacating 
the Board's decision and remanding the case back to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Court's decision found that the Board had failed to 
adequately consider evidence corroborating the veteran's 
claimed stressor of an in-service assault; specifically, the 
Board had failed to consider whether lay evidence documented 
behavior change in the veteran consistent with traumatic 
physical assault.  

Thereafter, the veteran's attorney submitted a letter to the 
Board in January 2008 stating that the veteran desired to 
testify before a Veterans Law Judge in a videoconference 
hearing from the Providence, Rhode Island RO.  Because such 
hearings for the Board are scheduled by the RO, a remand of 
this matter is required in this case.  See 38 C.F.R. § 20.704 
(2007).  

Accordingly, this matter is hereby REMANDED to the 
Providence, Rhode Island RO, via the AMC, for the following 
action:

The Providence RO should take the 
appropriate steps to schedule the veteran 
for a hearing via videoconference before 
a Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.704 (2007).

After the hearing is conducted, or in the 
event the veteran withdraws his request 
for hearing or fails to appear at the 
scheduled hearing, the case should be 
returned to the Board for readjudication 
in compliance with the Court's decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



